Citation Nr: 0326804	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In an unappealed May 1992 decision, the RO denied the 
veteran's claim of service connection for hemorrhoids.  That 
determination is final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from an RO rating decision of August 
2001 which declined to find that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for hemorrhoids.  

The Board points out in this regard that it appears that, in 
January 2003, the RO reopened the veteran's claim and denied 
it on the merits, as noted in a supplemental statement of the 
case dated January 2003.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim. 
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.  An unappealed May 1992 rating decision denied service 
connection for hemorrhoids.

2.  The evidence added to the record since the May 1992 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for hemorrhoids, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.

3.  Upon review of the record on the merits, the objective 
and competent medical evidence of record fails to demonstrate 
that any currently diagnosed hemorrhoid disorder is related 
to the veteran's period of active military service


CONCLUSIONS OF LAW

1.  Evidence received since the May 1992 rating decision that 
denied service connection for hemorrhoids is new and 
material, and the claim for service connection for 
hemorrhoids may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).

2.  Hemorrhoids were not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection

A.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) 
(holding that the regulation codified at 38. 
C.F.R.§ 3.159(b)(1) is invalid because it imposes on 
claimants an arbitrary new deadline that does not represent a 
reasonable exercise of VA's authority.) 

The record on appeal is sufficient to resolve the matter as 
to whether the claim should be reopened. 

B.  New and Material Evidence

The RO, in a decision dated in May 1992, denied the veteran's 
claim of entitlement to service connection for hemorrhoids.  
The RO found at the time that, while the veteran was treated 
for hemorrhoids after service, service medical records did 
not reflect complaints or diagnosis of, or treatment for, 
hemorrhoids.  The veteran did not appeal the RO's decision, 
and it therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the May 1992 RO 
decision which denied service connection for hemorrhoids 
includes the veteran's service medical records.  When 
examined for pre-induction in July 1968, an anal or rectal 
abnormality was not reported, and the veteran was found 
qualified for induction into active service.  Service medical 
records are not indicative of complaints of, or treatment 
for, hemorrhoids.  On a report of medical history completed 
in November 1970, the veteran did not report treatment for 
hemorrhoids.  When he was examined for discharge that same 
day, no anal or rectal abnormality was reported.

Post-service, VA medical records, dated from 1983 to 1990, 
reflect the veteran's treatment for skin and allergy 
problems.  An undated clinical record, apparently prepared in 
1988, indicates that the veteran gave a past medical history 
of having hemorrhoids.

The May 1992 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1992 decision which was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in December 2000, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in December 2000 (although in December 
1999 the veteran submitted a written claim for service 
connection for hemorrhoids that was evidently not considered 
by the RO).  The evidence added to the record since the May 
1992 rating which denied the veteran's claim of entitlement 
to service connection for hemorrhoids includes VA and non-VA 
medical records, dated from 1976 to 2003, and his oral and 
written statements.

Added to the record were VA medical records, dated from 1976 
to 2003, reflecting the veteran's treatment for hemorrhoids.  
According to July 1976 VA outpatient medical records, the 
veteran complained of rectal pain without bleeding, and was 
observed to have a thrombosed hemorrhoid that was excised.  
January 1979 VA outpatient records reflect that he had 
suffered a recent exacerbation of hemorrhoids which had their 
onset in 1969 and for which he had undergone surgery the 
previous year.  The assessment was of prolapsed hemorrhoids.

A November 1995 private medical record indicates that the 
veteran was previously hospitalized or had surgery for 
conditions that included hemorrhoids.

The VA medical records dated through 2003 reflect the 
veteran's complaints of hemorrhoids that were observed and 
treated with prescribed medication.

At his May 2002 personal hearing at the RO, the veteran 
denied experiencing hemorrhoid problems prior to entering 
service.  He said that, approximately two or three weeks 
after he entered AIT (advanced individual training) at Fort 
Leonard Wood, Missouri, he had experienced hemorrhoid 
problems.  He was seen at the dispensary on base at Fort 
Leonard Wood on at least two occasions, and treated with 
suppositories and ointment.  Shortly thereafter, he left for 
the Republic of Vietnam.  He testified that, while in 
Vietnam, he had used suppositories and ointment, which 
contained his problem.  He did not have a problem as he had 
at Fort Leonard Wood, and did not go to the dispensary for 
treatment in Vietnam.   The veteran did not recall receiving 
treatment for hemorrhoids in the year after his discharge 
from service.  He indicated that, after discharge, his 
hemorrhoids "constantly" bothered him and that, "a couple 
of years" after discharge, his hemorrhoid problem worsened.  
He said VA repeatedly treated him for the disorder in the 
1980s.  The veteran's wife testified that they had married in 
December 1970.  She recalled his complaining of problems with 
hemorrhoids early in their marriage, for which VA treated 
him, and surgery was performed in the mid-1970s.  The veteran 
reported that in the mid-1990s his hemorrhoids began to 
bother him again and he sought VA treatment that included 
suppositories and ointment but not surgery.  He denied 
receiving private medical care for the hemorrhoid disorder.

As noted above, the veteran has asserted that he had 
hemorrhoids and that the disorder had its origin during his 
period of active military service.  His service medical 
records are entirely negative for any reference to complaints 
of, or treatment for, hemorrhoids.  

The evidence received since the May 1992 RO decision consists 
of VA medical records and the veteran's oral and written 
statements.  The July 1976 VA medical record indicates that 
the veteran underwent excision of a thrombosed hemorrhoid, 
and the January 1979 VA medical record indicates that the 
veteran's hemorrhoids had their onset in 1969.  That evidence 
is new, and does bear directly on the question of whether the 
veteran has hemorrhoids related to active military service.  
In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the veteran's claim of 
entitlement to service connection for hemorrhoids.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for hemorrhoids on 
a de novo basis.

II.  Service Connection for Hemorrhoids

A.  Preliminary Matter - VCAA

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law pursuant to the VCAA have amended the requirements as to 
VA's development efforts in this, and other pending, cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kumza v. Principi, ___F.3d___, No. 03-
7032 (Fed. Cir. Aug. 25, 2003).  See also PVA v. Secretary of 
Veterans Affairs, supra.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant and his representative were advised, by virtue of a 
detailed statement of the case (SOC) issued in March 2002, 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC issued by 
the RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that the January 2003 
supplemental statement of the case (SSOC) contained the new 
duty-to-assist regulation codified at 38 U.S.C.A. § 5103A.  A 
copy of the SSOC was also sent to the veteran's accredited 
service representative of record.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).

Finally, the Board notes that, in a Statement in Support of 
Claim filed in February 2003 in response to the SSOC, the 
veteran expressly stated that he did not plan to submit 
additional evidence.  He said he did not wish to wait for the 
expiration of the usual 60-day period in which he could 
provide additional evidence after issuance of the SSOC, and 
wanted his case to be forwarded to the Board for a decision.

Thus, the Board believes that VA has no outstanding duty to 
inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the appellant 
will not be prejudiced by our proceeding to a decision on the 
basis of the evidence currently of record regarding his claim 
for service connection for hemorrhoids. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran has contended that service connection should be 
granted for hemorrhoids.  Although the evidence shows that 
the veteran currently has hemorrhoids, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  His service 
medical records are completely silent for any complaints of, 
or treatment for, hemorrhoids.  In addition, when he was 
examined for separation from service in November 1970, no 
anal or rectal abnormality was reported.

Moreover, the first post-service evidence of record of a 
hemorrhoid disorder is from 1976, nearly six years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
hemorrhoids to service or any incident of service has been 
presented.

The Board notes that the January 1979 VA medical record 
indicates the veteran reported that his hemorrhoid disorder 
had its onset in 1969.  This statement, in and of itself, 
amounts to no more than a recitation of the veteran's 
reported history, and does not constitute an informed opinion 
on the matter.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by symptoms, the condition 
causing symptoms, or the etiology of a diagnosed disorder.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has hemorrhoids related to service 
or any incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 
C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for hemorrhoids is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



